Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
The amendment of January 15, 2021 has been received and entered.   With the entry of the amendment, claims 2-16, 18, 19, 21 and 26-32 are canceled, and claims 1, 17, 20, 22-25 and 33-37 (including new claims 34-37) are pending for examination.
 
Election/Restrictions
Non-elected claims  6, 8-16 and 26-32 have been canceled in the amendment of July 14, 2020.

Information Disclosure Statement
The information disclosure statement filed January 15, 2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
The foreign documents listed on the IDS of January 15, 2021 have not been considered as no copy of these foreign documents themselves were provided, only an indication that they corresponded to cited US documents.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 17, 20, 22-25 and 33-37 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, lines 6-9, now has “wherein the corrosion resistant barrier formed by the plasma spray process consists of TiO2 particles having an average diameter of 100 microns or less”.  As worded, this is unclear if applicant intends for (1) the applied barrier coating is formed using the particles of the described size in the application process or (2) the applied coating of the corrosion resistant barrier has these particles with this size in the coating structure. In the specification as filed, it is described as coating with particles having this size, and that the particles used in the method (which has the coating process) have the described size (note 0007, 0020-0021 of the specification as filed).  Therefore, it is understood for the purpose of examination that option (1) is intended, but applicant should clarify what is intended, without adding new matter.  In the amendment of January 15, 2021 applicant amended the claims to have the language claimed, but did not specifically indicate which option is intended.  The Examiner has treated option (1) as intended, where it is unclear in the specification 
Claim 33, lines 6-9, now has “wherein the corrosion resistant barrier formed by the plasma spray process consists of TiO2 particles”.  As worded, this is unclear if applicant intends for (1) the applied barrier coating is formed using the particles in the application process or (2) the applied coating of the corrosion resistant barrier has these particles in the coating structure. In the specification as filed, it is described as coating with particles having a described size, and that the particles used in the method (which has the coating process) have the described size (note 0007, 0020-0021 of the specification as filed).  Therefore, it is understood for the purpose of examination that option (1) is intended, but applicant should clarify what is intended, without adding new matter.  In the amendment of January 15, 2021 applicant amended the claims to have the language claimed, but did not specifically indicate which option is intended.  The Examiner has treated option (1) as intended, where it is unclear in the specification where there is actually support for option (2), but applicant should clarify what is intended.
The other dependent claims do not cure the defects of the claims from which they depend.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 17, 20, 22 and 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over Japan 2004-332090 (hereinafter ‘090) in view of  Kazakos et al (US 6226483), Petter et al (US 4516255) and KR 10-1595436 (hereinafter ‘436).
Claim 1, 22, 33, 34: ‘090 gives a method of providing a corrosion resistant barrier (layer for suppressing corrosion) on a substrate of a component that can be used for a water cooled nuclear reactor (note page 2, description translation, with various components for a nuclear power plant with a functional (corrosion resistant barrier) layer,  page 3, description translation, with methods of forming the functional layer, and page 5, description translation noting the structure is to be immersed in cooling water in a nuclear power plant, including reactor vessel, indicating reactor, and the plant can also be considered a reactor).  The method includes providing a zirconium alloy substrate (conductive base material (substrate), can be zirconium alloy, page 3, description translation).  The substrate  can be further coated with a functional layer (the corrosion resistant barrier) layer by thermal spraying to form a barrier layer over the substrate of a desired thickness (note page 3, description translation, for example).   Furthermore, the functional layer coating can be provided to be simply TiO2, that is consisting of TiO2 (note page 3, description translation).  As to forming the layer to be uniform, it would be understood that the coating would be at least suggested to be uniform as single material (such as TiO2) can be provided (and so can be considered uniform in that sense) and controlled thickness in a desired range provided (note page 3, description translation, and note claim 7), and it would have been obvious to optimize the thickness from the ranges given, and such optimization would provide a uniform thickness of a specific amount such as 100 microns, giving a uniform coating to the extent claimed, and as well, examples of a single thickness such as 300 microns are described (note page 7,  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
(A) As to the thermal spraying being provided by plasma spraying particles of TiO2 (claims 1, 33) with particle diameter in the claimed range of 100 microns or less (for claim 1), Kazakos indicates how a simply TiO2 coating layer can be plasma sprayed on a metallic component, either on the component or on a bonding layer on the component, for example, where a mean powder size of TiO2 of about 35 microns (where the Examiner takes Official Notice that the “size” would be understood to refer to the diameter as standard usage in the particle art (as this has not been traversed from the Office Action of September 17, 2020, it is understood to be agreed to)), in the claimed range, can be used in the plasma spraying (column 5, lines 20-30, column 8, lines 10-35 and 50-65, column 12, lines 15-55).  This plasma spraying would be understood to be a form of thermal spraying (as the Examiner takes Official Notice that plasma spraying is a known form of thermal spraying, as this has not been traversed from the Office Action of September 17, 2020, it is understood to be agreed to).  The plasma spraying can provide a coating with the thickness range described by ‘090 (note Kazakos describing 50-500 microns thick (column 8, lines 25-35, for example), and ‘090 giving a range of 1 micron to 13 mm (page 3, description translation) which would be optimized as noted above, and examples of 300 microns (note page 7, description translation), thus giving a value in the range of Kazakos, for example). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ‘090 to plasma spray the TiO2 coating using a powder with an average particle size (diameter) of about 35 microns for example to provide the simply TiO2 layer as 
 (B)  As to forming a interlayer of only Mo, for example, on the substrate, and then coating the TiO2 on the interlayer, where the Mo coating is applied by cold spraying (claim 22), ‘090 teaches that an intermediate layer can be provided between the substrate (base material) and the functional (barrier) layer, which can broadly be a metal different from the conductive base material, to enhance adhesion of the base material and functional layer, for example (page 2, description translation, claim 4), and thus an interlayer would be formed on the substrate to which the barrier layer applied.  However, it is not taught that Mo is used for intermediate layer.  Kazakos further describes how when coating TiO2 by plasma spraying, a bond coat can be provided before the TiO2 coating to improve adhesion (note column 6,lines 15-30, column 5, lines 20-30). Petter describes how Mo can be used as an interlayer between a substrate and TiO2 coating, where the Mo acts as an adhesion agent (that is, a bond coating) (column 2, lines 25-40, column 3, lines 10-45) and what is described as simply TiO2 coating can be applied by plasma spraying (column 3, lines 20-30).  ‘436 would provide a method of 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ‘090 in view Kazakos to provide a Mo interlayer bond layer of only Mo beneath the TiO2 layer, where the Mo layer is 
Claim 17: ‘090 provides that the coating thickness can be 1 micron to 13 mm (3000 micron) (page 3, description translation, and claim 7), overlapping the claimed range, and it would have been obvious to optimize from this range, giving a value in the prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Claim 20: ‘436 would indicate that the Mo particle used for cold spraying can have a particle diameter (particle size as noted for claim 1 above) of 20-30 microns, in the claimed range (pages 6-7 of description translation).

Claims 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over ‘090 in view of Kazakos, Petter and  ‘436 as applied to claims 1, 17, 20, 22 and 30 above, and further in view of Ledford et al (US 2014/0254740).
Claim 23: as to the cold spraying of the Mo comprising using a pressurized carrier gas, adding particles of the Mo to the pressurized gas,  and spraying the carrier gas and entrained particles at the claimed velocity, Ledford describes a cold spray process used for coating nuclear reactor components, where the cold spray process includes providing a pressurized (high pressure) inert gas flow, where the inert gas can be argon or helium, and where particles of coating material are added (entrained) in this inert gas (so a carrier gas), and then the carrier gas and inert particles are sprayed on the substrate where the velocity can be 500-1500 m/s, overlapping the claimed range ([0035]-[0039], abstract), and where it is indicated the gas can be heated ([0038]), and where the 
particle size would be of a size of approximately 5 to about 20 microns (overlapping tht claimed and of ‘436) ([0037]).  Furthermore, as to the gas temperature, ‘436 describes heating the gas for spraying Mo to 800 degrees C (page 7, description translation). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ‘090 in view of Kazakos, Petter and  ‘436 prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
	Claim 24: ‘436 would indicate nitrogen gas can be used for spraying (page 7, description translation) and Ledford describes helium or argon as discussed for claim 23 above.
Claim 25: ‘436 describes that the interlayer can be formed by coating the substrate with particles of Mo having a diameter (particle size as noted for claim 1 above) of 20-30 microns, in the claimed range (pages 6-7 of description translation).

Claims 1, 17, 33 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Japan 2004-332090 (hereinafter ‘090) in view of  Kazakos et al (US 6226483), Suzuki et al (US 4145764) and Thompson et al (US 3969186).
 "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

(B)  As to forming a interlayer of only Nb for example, on the substrate, and then coating the TiO2 on the interlayer, ‘090 teaches that an intermediate layer can be provided between the substrate (base material) and the functional (barrier) layer, which can broadly be a metal different from the conductive base material, to enhance adhesion of the base material and functional layer, for example (page 2, description translation, claim 4), and thus an interlayer would be formed on the substrate to which the barrier layer applied.  However, it is not taught that Nb is used for intermediate layer.  Kazakos further describes how when coating TiO2 by plasma spraying, a bond coat can be provided before the TiO2 coating to improve adhesion (note column 6,lines 15-30, column 5, lines 20-30). Suzuki describes how niobium (Nb) can be used as a bonding agent before applying a titanium oxide (described as TiO2) coating where the titanium oxide can be used alone and applied by thermal spraying (column 2, lines 40-58 and line 66), where to the substrate is applied the bonding agent (here Nb) and then the ceramic (TiO2) by thermal spraying which is preferably by plasma spraying (column 3, lines 20-35). Thompson describes how niobium can be conventionally used as a coating in nuclear fuel elements, including on cladding of zirconium alloy, and can be simply niobium, as no other material required (column 3, lines 45-65, column 6, lines 1-10, 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ‘090 in view of Kazakos to provide a Nb interlayer bond layer of only Nb beneath the TiO2 layer, applied to the substrate prior to applying the TiO2 layer, as suggested by Suzuki and Thompson to provide a desirable bond layer, since ‘090 indicates how an adhesion improving intermediate layer differing from the base (substrate) can be provided between the base and functional (barrier) layer to enhance adhesion, Kazakos indicates how a bond layer can be applied before the plasma sprayed TiO2 layer for adhesion, with no limit as to how the bond layer applied or the material, and Suzuki indicates Nb (which can be simply Nb as no other materials required) is a known adhesion/bond layer material to apply before applying simply TiO2 by plasma spraying, further indicating how a coating consisting of TiO2 can be applied by plasma spraying, and Thompson indicates how a Nb coating (which can be simply Nb as no other materials required) can be used on zirconium alloy nuclear elements, and given niobium’s known use as a bond layer for plasma sprayed TiO2, it thus would have been suggested to provide the simply Nb layer surface of the substrate before applying the TiO2 layer of ‘090 with an expectation of predictably acceptable improved adhesion, since while Nb is not listed as a preferred intermediate layer of ‘090, ‘090 broadly teaches simply a metal material different from the base substrate material, and as discussed above Nb would be considered as an adhesion improving intermediate layer material on which to apply TiO2 that can be used in nuclear reactors and would as Nb be different from the zirconium alloy 
Claim 17: ‘090 provides that the coating thickness can be 1 micron to 13 mm (3000 micron) (page 3, description translation, and claim 7), overlapping the claimed range, and it would have been obvious to optimize from this range, giving a value in the claimed range, and In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).

Claims 1, 17, 33 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Japan 2004-332090 (hereinafter ‘090) in view of  Kazakos et al (US 6226483), Suzuki et al (US 4145764) and Japan 55-126891 (hereinafter ‘891).
Claim 1, 33, 36: ‘090 gives a method of providing a corrosion resistant barrier /(layer for suppressing corrosion) on a substrate of a component that can be used for a water cooled nuclear reactor (note page 2, description translation, with various components for a nuclear power plant with a functional (corrosion resistant barrier) layer,  page 3, description translation, with methods of forming the functional layer, and page 5, description translation noting the structure is to be immersed in cooling water in a nuclear power plant, including reactor vessel, indicating reactor, and the plant can also be considered a reactor).  The method includes providing a zirconium alloy substrate (conductive base material (substrate), can be zirconium alloy, page 3, description translation).  The substrate  can be further coated with a functional layer (the corrosion resistant barrier) layer by thermal spraying to form a barrier layer over the substrate of a desired thickness (note page 3, description translation, for example).   Furthermore,  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
(A) As to the thermal spraying being provided by plasma spraying particles of TiO2 (claims 1, 33) with particle diameter in the claimed range of 100 microns or less (for claim 1), Kazakos indicates how a simply TiO2 coating layer can be plasma sprayed on a metallic component, either on the component or on a bonding layer on the component, for example, where a mean powder size of TiO2 of about 35 microns (where the Examiner takes Official Notice that the “size” would be understood to refer to the diameter as standard usage in the particle art (as this has not been traversed from the Office Action of September 17, 2020, it is understood to be agreed to)), in the claimed range, can be used in the plasma spraying (column 5, lines 20-30, column 8, lines 10-35 and 50-65, column 12, lines 15-55).  This plasma spraying would be understood to be a form of thermal spraying (as the Examiner takes Official Notice that plasma spraying is a known form of thermal spraying, as this has not been traversed from the Office Action 
(B)  As to forming a interlayer of only Ta for example, on the substrate, and then coating the TiO2 on the interlayer, ‘090 teaches that an intermediate layer can be provided between the substrate (base material) and the functional (barrier) layer, which can broadly be a metal different from the conductive base material, to enhance adhesion of the base material and functional layer, for example (page 2, description translation, 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ‘090 in view of Kazakos to provide a Ta interlayer bond layer of only Ta beneath the TiO2 layer, applied to the substrate prior to applying the TiO2 layer, as suggested by Suzuki and ‘891 to provide a desirable bond layer, since ‘090 indicates how an adhesion improving intermediate layer differing from the base (substrate) can be provided between the base and functional (barrier) layer to enhance adhesion, Kazakos indicates how a bond layer can be applied before the plasma sprayed TiO2 layer for adhesion, with no limit as to how the bond layer applied or the material, and Suzuki indicates Ta (which can be simply Ta as no other materials required) is a known adhesion/bond layer material to apply before applying simply TiO2 by plasma spraying, further indicating how a coating consisting of 
Claim 17: ‘090 provides that the coating thickness can be 1 micron to 13 mm (3000 micron) (page 3, description translation, and claim 7), overlapping the claimed range, and it would have been obvious to optimize from this range, giving a value in the claimed range, and In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).

Claims 1, 17, 33 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Japan 2004-332090 (hereinafter ‘090) in view of  Kazakos et al (US 6226483), Petter et al (US 4516255) and Thompson et al (US 3969186).
Claim 1, 33, 37: ‘090 gives a method of providing a corrosion resistant barrier (layer for suppressing corrosion) on a substrate of a component that can be used for a  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
(A) As to the thermal spraying being provided by plasma spraying particles of TiO2 (claims 1, 33) with particle diameter in the claimed range of 100 microns or less 
(B)  As to forming a interlayer of only W, for example, on the substrate, and then coating the TiO2 on the interlayer, ‘090 teaches that an intermediate layer can be provided between the substrate (base material) and the functional (barrier) layer, which can broadly be a metal different from the conductive base material, to enhance adhesion of the base material and functional layer, for example (page 2, description translation, claim 4), and thus an interlayer would be formed on the substrate to which the barrier layer applied.  However, it is not taught that W is used for intermediate layer.  Kazakos further describes how when coating TiO2 by plasma spraying, a bond coat can be provided before the TiO2 coating to improve adhesion (note column 6,lines 15-30, column 5, lines 20-30). Petter describes how W (tungsten) can be used as an interlayer between a substrate and TiO2 coating, where the W acts as an adhesion agent (that is, a bond coating) (column 2, lines 25-40 and 60-68, column 3, lines 10-45) and what is described as simply TiO2 coating can be applied by plasma spraying (column 3, lines 20-30).  Thompson describes how tungsten can be conventionally used as a coating in nuclear fuel elements, including on cladding of zirconium alloy, with only tungsten required (column 3, lines 45-65, column 6, lines 1-10, column 7, lines 10-25), which can form a coating impervious to passage of reactive gases  and fission products (column 7, lines 10-25).

prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).

Claims 1, 17, 20, 22, 33 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Dulka et al (US 2009/0046825) in view of Japan 10-204666 (hereinafter ‘666), Kazakos et al (US 6226483), Petter et al (US 4516255) and KR 10-1595436 (hereinafter ‘436)
Claims 1, 22, 33, 34: Dulka teaches a method of providing a corrosion resistant barrier on a substrate of a component for use in a water cooled nuclear reactor ([0004], [0020], where it is understood that the boiling water reactors, etc (note [0002]) would be water cooled, if applicant disagrees, he should so respond on the record), where the substrate can be coated by plasma spraying a coating of  TiO2 which can be consisting of this material as no other material required  ([0004]).  It would be understood that the coating would be at least suggested to be uniform as single material (such as TiO2) can be provided (and so can be considered uniform in that sense) and controlled thickness in a desired range provided ([0004]), and it would have been obvious to optimize the thickness from the ranges given, and such optimization would provide a uniform thickness of a specific amount such as 100 microns, giving a uniform coating to the extent claimed. "[W]here the general conditions of a claim are disclosed in the prior art, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
(A) As to the substrate being a zirconium alloy, Dulka indicates a metallic component of a nuclear reactor water environment ([0004], claim 1). ‘666 would indicate how a component for use in a water cooled nuclear reactor (fuel rod container) (note [0012] with boiling water reactor or pressurized water reactor, [0001]-[0002], [0014]), can be made from zirconium alloy ([0014]), and can be desirably coated with TiO2 ([0014]) where it is indicated that a TiO2 layer on the container lowers the corrosion potential, giving an anticorrosion effect ([0017]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dulka to use Zr alloy as the metallic material for the component as suggested by ‘666 with an expectation of providing a predictably acceptable substrate for use, since Dulka indicates a metallic component of a nuclear reactor water environment to be coated with TiO2 and ‘666 would indicate how a component used for a boiling water reactor, etc. which would be nuclear reactor component in a water environment that can also be for cooling can be  conventionally made of metallic material in the form of a Zr alloy, and also have a desirable TiO2 coating.
(B) As to the plasma spraying being provided by plasma spraying particles of TiO2 (claims 1, 33), with particle diameter in the claimed range (claim 1), Kazakos indicates how a simply TiO2 coating layer can be plasma sprayed on a metallic component, either on the component or on a bonding layer on the component, for example, where a mean powder size of TiO2 of about 35 microns (where the Examiner takes Official Notice that the “size” would be understood to refer to the diameter as 
(C) Furthermore, as to forming an interlayer of only Mo on the substrate, and coating the interlayer with the TiO2, and applying Mo by cold spraying (claim 22), Kazakos describes how when coating TiO2 by plasma spraying, a bond coat can be provided before the TiO2 coating to improve adhesion (note column 6,lines 15-30, 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dulka in view of ‘666 and Kazakos to provide a simply Mo interlayer bond layer to the substrate beneath the TiO2 layer, where the Mo layer is applied by cold spraying prior to applying the TiO2 layer, as suggested by Petter and ‘436, to provide a desirable bond layer, since Kazakos indicates how a bond layer can be applied before the plasma sprayed TiO2 layer for adhesion, with no limit as to how the bond layer applied or the material, and Petter indicates Mo as a known adhesion/bond layer material to apply before applying TiO2 by plasma spraying where simply Mo and TiO2 can be used as no other materials required, and ‘436 indicates on Zr alloy nuclear components how a cold sprayed Mo layer can be used before a further coating applied, indicting the acceptability of using cold sprayed Mo layers on Zr alloy nuclear components, and given Mo’s known use as a bond layer for plasma sprayed TiO2, it thus would have been suggested to provide the Mo layer of ‘436 by cold spraying on the exterior surface of the substrate before applying the TiO2 layer of Dulka, giving an interlayer of only Mo as claimed.
Claim 17: Dulka provides that the coating thickness can be 0.1 micron to 0.3 mm (300 micron) ([0004]), overlapping the claimed range, and it would have been obvious to optimize from this range, giving a value in the claimed range, and In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
.

Claims 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Dulka in view of ‘666, Kazakos, Petter and  ‘436 as applied to claims 1, 17, 20, 22 and 33-34 above, and further in view of Ledford et al (US 2014/0254740).
Claim 23: as to the cold spraying of the Mo comprising using a pressurized carrier gas, adding particles of the Mo to the pressurized gas,  and spraying the carrier gas and entrained particles at the claimed velocity, Ledford describes a cold spray process used for coating nuclear reactor components, where the cold spray process includes providing a pressurized (high pressure) inert gas flow, where the inert gas can be argon or helium, and where particles of coating material are added (entrained) in this inert gas (so a carrier gas), and then the carrier gas and inert particles are sprayed on the substrate where the velocity can be 500-1500 m/s, overlapping the claimed range ([0035]-[0039], abstract), and where it is indicated the gas can be heated ([0038]), and where the 
particle size would be of a size of approximately 5 to about 20 microns (overlapping tht claimed and of ‘436) ([0037]).  Furthermore, as to the gas temperature, ‘436 describes heating the gas for spraying Mo to 800 degrees C (page 7, description translation). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dulka in view of ‘666, Kazakos, Petter and  ‘436 to use pressurized carrier gas with entrainment of particles and velocity as claimed and with the heating as described by ‘436 to give heating the gas as claimed to provide the cold spraying as suggested by Ledford with an expectation of providing a desirable prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
	Claim 24: ‘436 would indicate nitrogen gas can be used for spraying (page 7, description translation) and Ledford describes helium or argon as discussed for claim 23 above.
Claim 25: ‘436 describes that the interlayer can be formed by coating the substrate with particles of Mo having a diameter (particle size as noted for claim 1 above) of 20-30 microns, in the claimed range (pages 6-7 of description translation).

Claims 1, 17, 33 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Dulka et al (US 2009/0046825) in view of Japan 10-204666 (hereinafter ‘666), Kazakos et al (US 6226483), Suzuki et al (US 4145764) and Thompson et al (US 3969186).
Claim 1, 33, 35: Dulka teaches a method of providing a corrosion resistant barrier on a substrate of a component for use in a water cooled nuclear reactor ([0004], [0020], where it is understood that the boiling water reactors, etc (note [0002]) would be water  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
(A) As to the substrate being a zirconium alloy, Dulka indicates a metallic component of a nuclear reactor water environment ([0004], claim 1). ‘666 would indicate how a component for use in a water cooled nuclear reactor (fuel rod container) (note [0012] with boiling water reactor or pressurized water reactor, [0001]-[0002], [0014]), can be made from zirconium alloy ([0014]), and can be desirably coated with TiO2 ([0014]) where it is indicated that a TiO2 layer on the container lowers the corrosion potential, giving an anticorrosion effect ([0017]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dulka to use Zr alloy as the metallic material for the component as suggested by ‘666 with an expectation of providing a predictably acceptable substrate for use, since Dulka indicates a metallic component of a nuclear reactor water environment to be coated with TiO2 and ‘666 would indicate how a component used for a boiling water reactor, etc. which would be 
(B) As to the plasma spraying being provided by plasma spraying particles of TiO2 (claims 1, 33), with particle diameter in the claimed range (claim 1), Kazakos indicates how a simply TiO2 coating layer can be plasma sprayed on a metallic component, either on the component or on a bonding layer on the component, for example, where a mean powder size of TiO2 of about 35 microns (where the Examiner takes Official Notice that the “size” would be understood to refer to the diameter as standard usage in the particle art (as this has not been traversed from the Office Action of September 17, 2020, it is understood to be agreed to)), in the claimed range, can be used in the plasma spraying (column 5, lines 20-30, column 8, lines 10-35 and 50-65, column 12, lines 15-55). The plasma spraying can provide a coating with the thickness range described by Dulka (note Kazakos describing 50-500 microns thick (column 8, lines 25-35, for example), and Dulka giving a range of 0.1 micron to 0.3 mm (300 micron) (page 3, description translation), which would be optimized as noted above and for claim 17, thus giving a value in the range of Kazakos, for example). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dulka in view of ‘666 to use an average particle size (diameter) of about 35 microns for example when plasma spraying the TiO2 layer as suggested by Kazakos with an expectation of predicatably acceptable coating since Dulka describes plasma spraying of TiO2, and Kazakos indicates how a simply TiO2 layer can be plasma sprayed on a metallic component or bond layer on the component with an average (mean) particle size of about 35 microns, giving a suggested known use of 
(C) As to forming a interlayer of only Nb for example, on the substrate, and then coating the TiO2 on the interlayer, Kazakos describes how when coating TiO2 by plasma spraying, a bond coat can be provided before the TiO2 coating to improve adhesion (note column 6,lines 15-30, column 5, lines 20-30).  Suzuki describes how niobium (Nb) can be used as a bonding agent before applying a titanium oxide (described as TiO2) coating where the titanium oxide can be used alone and applied by thermal spraying (column 2, lines 40-58 and line 66), where the to the substrate is applied the bonding agent (here Nb) and then the ceramic (TiO2) by thermal spraying which is preferably by plasma spraying (column 3, lines 20-35). Thompson describes how niobium can be conventionally used as a coating in nuclear fuel elements, including on cladding of zirconium alloy, and can be simply niobium, as no other material required (column 3, lines 45-65, column 6, lines 1-10, column 7, lines 10-25), which can form a coating impervious to passage of reactive gases  and fission products (column 7, lines 10-25).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify  Dulka in view of ‘666 and Kazakos to provide a Nb interlayer bond layer of only Nb beneath the TiO2 layer, applied to the substrate prior to applying the TiO2 layer, as suggested by Suzuki and Thompson to provide a desirable bond layer, since Kazakos indicates how a bond layer can be applied before the plasma sprayed TiO2 layer for adhesion, with no limit as to 
Claim 17: Dulka provides that the coating thickness can be 0.1 micron to 0.3 mm (300 micron) ([0004]), overlapping the claimed range, and it would have been obvious to optimize from this range, giving a value in the claimed range, and In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).

Claims 1, 17, 33 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Dulka et al (US 2009/0046825) in view of Japan 10-204666 (hereinafter ‘666), Kazakos et al (US 6226483), Suzuki et al (US 4145764) and Japan 55-126891 (hereinafter ‘891).
 "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
(A) As to the substrate being a zirconium alloy, Dulka indicates a metallic component of a nuclear reactor water environment ([0004], claim 1). ‘666 would indicate how a component for use in a water cooled nuclear reactor (fuel rod container) (note [0012] with boiling water reactor or pressurized water reactor, [0001]-[0002], [0014]), can be made from zirconium alloy ([0014]), and can be desirably coated with TiO2 ([0014]) where it is indicated that a TiO2 layer on the container lowers the corrosion potential, giving an anticorrosion effect ([0017]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dulka to use Zr alloy as the metallic material for the component as suggested by ‘666 with an expectation of 
(B) As to the plasma spraying being provided by plasma spraying particles of TiO2 (claims 1, 33), with particle diameter in the claimed range (claim 1), Kazakos indicates how a simply TiO2 coating layer can be plasma sprayed on a metallic component, either on the component or on a bonding layer on the component, for example, where a mean powder size of TiO2 of about 35 microns (where the Examiner takes Official Notice that the “size” would be understood to refer to the diameter as standard usage in the particle art (as this has not been traversed from the Office Action of September 17, 2020, it is understood to be agreed to)), in the claimed range, can be used in the plasma spraying (column 5, lines 20-30, column 8, lines 10-35 and 50-65, column 12, lines 15-55). The plasma spraying can provide a coating with the thickness range described by Dulka (note Kazakos describing 50-500 microns thick (column 8, lines 25-35, for example), and Dulka giving a range of 0.1 micron to 0.3 mm (300 micron) (page 3, description translation), which would be optimized as noted above and for claim 17, thus giving a value in the range of Kazakos, for example). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dulka in view of ‘666 to use an average particle size (diameter) of about 35 microns for example when plasma spraying the TiO2 layer as suggested by Kazakos with an expectation of predicatably acceptable coating since Dulka 
 (C)  As to forming a interlayer of only Ta for example, on the substrate, and then coating the TiO2 on the interlayer, Kazakos further describes how when coating TiO2 by plasma spraying, a bond coat can be provided before the TiO2 coating to improve adhesion (note column 6,lines 15-30, column 5, lines 20-30). Suzuki describes how tantalum (Ta) can be used as a bonding agent before applying a titanium oxide (described as TiO2) coating where the titanium oxide can be used alone and applied by thermal spraying (column 2, lines 40-58 and line 66), where to the substrate is applied the bonding agent (here Ta) and then the ceramic (TiO2) by thermal spraying which is preferably by plasma spraying (column 3, lines 20-35), where the ceramic thickness can overlap that described by ‘090 (column 2,lines 50-60).  ‘891 describes how tantalum (Ta) can be conventionally used as a coating for nuclear fuel elements, including on a pipe/cladding of zirconium alloy, and can be simply tantalum as no other material required (abstract, page 2 description translation).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dulka in view of ‘666 and Kazakos to provide a Ta interlayer bond layer of only Ta beneath the TiO2 layer, applied 
Claim 17: Dulka provides that the coating thickness can be 0.1 micron to 0.3 mm (300 micron) ([0004]), overlapping the claimed range, and it would have been obvious to optimize from this range, giving a value in the claimed range, and In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).

Claims 1, 17, 33 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Dulka et al (US 2009/0046825) in view of Japan 10-204666 (hereinafter ‘666), .
Claim 1, 33, 37: Dulka teaches a method of providing a corrosion resistant barrier on a substrate of a component for use in a water cooled nuclear reactor ([0004], [0020], where it is understood that the boiling water reactors, etc (note [0002]) would be water cooled, if applicant disagrees, he should so respond on the record), where the substrate can be coated by plasma spraying a coating of  TiO2 which can be consisting of this material as no other material required  ([0004]).  It would be understood that the coating would be at least suggested to be uniform as single material (such as TiO2) can be provided (and so can be considered uniform in that sense) and controlled thickness in a desired range provided ([0004]), and it would have been obvious to optimize the thickness from the ranges given, and such optimization would provide a uniform thickness of a specific amount such as 100 microns, giving a uniform coating to the extent claimed. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
(A) As to the substrate being a zirconium alloy, Dulka indicates a metallic component of a nuclear reactor water environment ([0004], claim 1). ‘666 would indicate how a component for use in a water cooled nuclear reactor (fuel rod container) (note [0012] with boiling water reactor or pressurized water reactor, [0001]-[0002], [0014]), can be made from zirconium alloy ([0014]), and can be desirably coated with TiO2 ([0014]) where it is indicated that a TiO2 layer on the container lowers the corrosion potential, giving an anticorrosion effect ([0017]).

(B) As to the plasma spraying being provided by plasma spraying particles of TiO2 (claims 1, 33), with particle diameter in the claimed range (claim 1), Kazakos indicates how a simply TiO2 coating layer can be plasma sprayed on a metallic component, either on the component or on a bonding layer on the component, for example, where a mean powder size of TiO2 of about 35 microns (where the Examiner takes Official Notice that the “size” would be understood to refer to the diameter as standard usage in the particle art (as this has not been traversed from the Office Action of September 17, 2020, it is understood to be agreed to)), in the claimed range, can be used in the plasma spraying (column 5, lines 20-30, column 8, lines 10-35 and 50-65, column 12, lines 15-55). The plasma spraying can provide a coating with the thickness range described by Dulka (note Kazakos describing 50-500 microns thick (column 8, lines 25-35, for example), and Dulka giving a range of 0.1 micron to 0.3 mm (300 micron) (page 3, description translation), which would be optimized as noted above and for claim 17, thus giving a value in the range of Kazakos, for example). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date 
 (C)  As to forming a interlayer of only W, for example, on the substrate, and then coating the TiO2 on the interlayer, Kazakos further describes how when coating TiO2 by plasma spraying, a bond coat can be provided before the TiO2 coating to improve adhesion (note column 6,lines 15-30, column 5, lines 20-30). Petter describes how W (tungsten) can be used as an interlayer between a substrate and TiO2 coating, where the W acts as an adhesion agent (that is, a bond coating) (column 2, lines 25-40 and 60-68, column 3, lines 10-45) and what is described as simply TiO2 coating can be applied by plasma spraying (column 3, lines 20-30).  Thompson describes how tungsten can be conventionally used as a coating in nuclear fuel elements, including on cladding of zirconium alloy, with only tungsten required (column 3, lines 45-65, column 6, lines 1-10, column 7, lines 10-25), which can form a coating impervious to passage of reactive gases  and fission products (column 7, lines 10-25).

Claim 17: Dulka provides that the coating thickness can be 0.1 micron to 0.3 mm (300 micron) ([0004]), overlapping the claimed range, and it would have been obvious to optimize from this range, giving a value in the claimed range, and In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).

Response to Arguments
Applicant's arguments filed January 15, 2021 have been fully considered.
 (A) As to the rejections of the claims, due to the amendments, the rejections have been adjusted, noting the rejections above, and new art provided, noting new claims 35-37, noting the art to Thompson, Suzuki, and Japan 55-126891.
(B) As to the rejections using ‘090 and Kazakos, these rejections have been adjusted with further art cited depending on the interlayer material.  Applicant refers to in the present claims using specific materials of Mo, Nb, Ta, or W, however, there is no showing of criticality, where the cited passages [0040], for example, indicates that any transition metal is believed to be suitable, for example.  Applicant further argues ‘090 uses specific metals that are not Mo, Nb, Ta, or W, however, the Examiner notes that while ‘090 lists metals different from those claimed, it is also described that the listed metals are “preferably” these materials, and the broad teaching is a metal different from the conductive base material (note page 2 of the description translation).  The Examiner in the citations for the specific rejections provided above, for the specific metals of Mo, Nb, Ta or W, has provided why each of these are known bond metals to be used when plasma spraying TiO2, and are each usable on zirconium alloy substrates usable in nuclear reactors, and thus would be further bond materials that would be predictably used with TiO2 with an expectation of acceptable bonding results for the TiO2 on Zr alloy substrates for nuclear reactors.  Therefore, the above rejections are maintained.
(C)As to the rejections using Dulka, these rejections have been adjusted with further art cited depending on the interlayer material.  Applicant argues that Dulka describes its process as especially beneficial for nickel alloy based materials, and no 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A BAREFORD whose telephone number is (571)272-1413.  The examiner can normally be reached on M-Th 6:00 am -3:30 pm, 2nd F 6:00 am -2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GORDON BALDWIN can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/KATHERINE A BAREFORD/Primary Examiner, Art Unit 1718